DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently pending. Claims 1, 7, 12-16, 19, and 20 have been amended. Claims 1, 16, and 20 have been amended to overcome the 35 U.S.C. 112(a) rejection and claims 7 and 12-15 have been amended to overcome the 35 U.S.C. 101 rejection regarding encompassing a human organism set forth in the Non-Final Office Action mailed on 23 March 2022.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
“integrated physiological” in line 15 of claim 1 should read “integrated and synchronized physiological”
“sensor pressure” in line 3 of claim 13 should read “sense pressure”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 10, 14, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 4-9, 11-13, 15, 18, and 19 are further rejected due to their dependency to either claim 1 or 16.
Claims 1, 3, 10, 16, 17, and 20 recite “vibration data.” It is unclear what “vibration data” is. For examination purposes, Examiner interprets “vibration data” as signals measured from a sensor, as signals are waveforms that may be interpreted as “vibration data.”
Claim 14 recites the limitation “the at least two sensors” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. It is unclear which “at least two sensors” the limitation is referring to. Clarification is requested.
The term “near” in claim 16 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “near ends of the X shape” in line 6 means, as it is unclear what range “near” defines.
Claim 16 recites “wherein the plurality of sensors…are positioned on or near ends of the X shape” in lines 5-6. However, it is unclear how an X shape could be formed if only one sensor (“at least one of the plurality of sensors”) is used. According to Fig. 9, at least four sensors are needed to form an X shape. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of structural elements, including a processor. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining one or more disorders of the entity based on the integrated physiological data sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites the last step of determining one or more disorders of the entity based on the integrated physiological data. Analyzing the integrated physiological data does not provide an improvement to the technological field. Although claim 1 mentions determining one or more disorders, the machine does not effect a particular treatment or effect a particular change based on the determined one or more medical disorders, nor does the method use a particular machine to perform the abstract idea (emphasis added).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of measuring vibration data and integrating and synchronizing the vibration data with light data associated from a light sensor. Measuring vibration data and integrating and synchronizing the vibration data with light data associated from a light sensor to form integrated physiological data and performed employing artificial intelligence is well-understood, routine and conventional activity for those in the field of medical diagnostics. Furthermore, steps are an acquiring or synchronizing step that are recited at a high level of generality such that it amounts to insignificant, presolution activity, e.g. mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering by medical professionals prior to Applicant’s invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining steps do not automatically confer eligibility on a claim directed to an abstract idea.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 20.
Regarding claims 1 and 20, the device recited in the claims is a generic device comprising generic components configured to perform the abstract idea. The memory and one or more sensors are configured to perform pre-solutional data gathering activity, the processor, integration component, and data processing components are generic devices configured to perform processing, integrating and synchronizing, and analyzing steps to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add anything “significantly more” to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing the gathered data. The steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims. However, claim 14 recites a particular configuration/structure of at least two of the three or more sensors, which does amount to significantly more and is eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 (US Pub No. 2013/0123666 – previously cited) in view of Smith ‘784 (US Pub No. 2014/0155784 – previously cited) further in view of Reinertsen et al. (“A review of physiological and behavioral monitoring with digital sensors for neuropsychiatric illnesses” – 2018).
Regarding claim 1, Giuffrida et al. ‘666 teaches a system (Abstract), comprising:
a memory that stores computer executable components ([0062]; It is inherent for a memory of a device to store computer executable components.);
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory (Fig 4 microprocessor 70 and [0062]; It is inherent for a processor to be operably coupled to a memory in order to execute the store computer executable components.), wherein the computer executable components comprise:
an integration component ([0023]; processor) that:
obtains measurements, using one or more sensors, of vibration of an entity ([0018], [0020]; It is interpreted that the motion data measured by the first sensor is vibration data.) .
Giuffrida et al. ’666 teaches all of the elements of the current invention as mentioned above except for wherein at least one of the one or more sensors are adapted to be on a nail plate of the entity.
Smith ‘784 teaches sensors that observe tremor and bradykinesia. These sensors would be placed on the nail of the subject’s thumb and on the nail of the subject’s index finger (Fig. 5 sensors 2, 4 and [0025], [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Giuffrida et al. ‘666 to include being on a nail plate as Smith ‘784 teaches observing tremors can be obtained by attaching sensors to hands, which is the most useful data ([0025]).
Giuffrida et al. ’666 in view of Smith ‘784 teaches all of the elements of the current invention as mentioned above except for:
an integration component that integrates and synchronizes vibration data from a first sensor of the one or more sensors with light data from a  sensor of the one or more sensors, wherein the light sensor detects light associated with the nail plate and the integration and the synchronization forms integrated physiological data and is performed employing artificial intelligence; and
a data processing component that determines one or more disorders of the entity based on the integrated physiological data.
Reinertsen et al. teaches uses physiological, behavioral, and psychological changes to determine neuropsychiatric illness such as stress and depression, bipolar disorder, schizophrenia, post traumatic stress disorder, Alzheimer’s disease, and Parkinson’s disease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Giuffrida et al. ‘666 in view of Smith ‘784 to include an integration component and a data processing component as Reinertsen et al. teaches that this will aid in determining neurophysiological assessment, such as an epilepsy event (Abstract).
Table 1 shows that accelerometry and heart rate (HR) can be used to determine different neurological illnesses. Reinsertsen et al. also teaches that PPG can be used to assess HR via optical measurements of changes in blood volume and has become a popular sensing technique in wearable devices such as fitness bracelets (Page 17 4. Holter monitoring 2nd paragraph). There are different studies that classify illness status, or estimate scores from neurological and psychiatric surveys, scales, and questionnaires, which are summarized in Table B1 (Page 2 last paragraph). The second to last paragraph on page 2 also recites that different machine learning algorithms or classifiers that are performed on a computer can be used to output disease phenotype or questionnaire score.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giuffrida et al. ’666 in view of Smith ‘784 to include an integration component and a data processing component as Reinertsen et al. teaches that this will aid in using machine learning algorithms to classify outputs such as disease phenotype or questionnaire score for neurological illnesses (Page 2 second to last paragraph).
Regarding claim 3, Giuffrida et al. ‘666 teaches an amplifier component that amplifies the vibration data from the one or more sensors (Fig. 2c amplifier 44 and [0060]).
Regarding claim 4, Giuffrida et al. ‘666 teaches a communication component that communicates with the one or more devices (Fig. 6 transceiver unit 537, 538, receiver unit 542, monitor 544 and [0064]).
Regarding claims 8 and 9, Giuffrida et al. ‘666 teaches an energy harvesting component that harvests external power for the system; and wherein the energy harvesting component employs at least one of a solar cells, heat from the entity, a capacitor, or a battery ([0062], [0069]).
Regarding claim 11, Giuffrida et al. ‘666 teaches wherein the system is a primary device and the one or more devices are one or more secondary devices, and wherein the primary device controls operation of the one or more secondary devices (The primary device is interpreted as monitor 544 and the one or more devices are interpreted as transceiver unit 538.).
Regarding claim 20, the sections of Giuffrida et al. ‘666 cited above, as modified by Smith ‘784 and Reinertsen et al., disclose a computer program product for facilitating wearable multiplatform sensing.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, further in view of Tsuji et al. ‘060 (US Pub No. 2010/0106060 – previously cited).
Regarding claim 2, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. teaches wherein the nail plate is part of a fingernail or a toenail, as previously mentioned in the 35 U.S.C. 103 rejection for claim 1.
Giuffrida et al. ‘666 teaches obtaining kinetic information from accelerometers and/or gyroscopes ([0016]), the accelerometers being single-axis, dual-axis, or three-axis accelerometers ([0032], [0033]), preferably measuring three axes by using any combination and orientation of single-axis sensors, a single-axis and dual-axis sensor, a single three-axis sensor (not shown for a gyroscope), two dual-axis sensors where the repeated axis is averaged, or other combinations and orientations known to those skilled in the art which produce orthogonal yaw, pitch, and roll measurements ([0057]).
Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors comprise strain gauge sensors that measure respective strains in different directions in the nail plate based on pressure on a tip of the nail plate.
Tsuji et al. ‘060 teaches that a strain gauge or an accelerometer can be used to obtain another complementary movement waveform if at least one movement waveform is previously measured by using the strain gauge or the accelerometer ([0059]). These sensors are configured to be on a user’s nails (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strain gauge of Tsuji et al. ‘060 for the accelerometers of Giuffrida et al. ‘666 as Tsuji et al. ‘060 teaches either a strain gauge or an accelerometer may be used to obtain movement waveforms ([0059]). Furthermore, simple substitution of one known element for another would obtain predictable results.
Regarding claim 12, Giuffrida et al. ‘666 teaches wherein the one or more sensors are two or more sensors that are adapted to be positioned on the nail plate of the fingernail or the toenail to sense transverse motions or rolling motions based on positioning the two or more sensors or rolling motions of a finger or a toe ([0057]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Bly et al. ‘114 (US Pub No. 2005/0103114 – previously cited).
Regarding claim 5, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge sensors are semiconductor strain gauge die having a thickness less than 100 micrometer.
Bly et al. ‘114 teaches strain gauges that can range from 2 micrometers to less than 0.1 micometers ([0028]). This would aid in ultra-miniature pressure sensors and probes that utilize ultra-thin diaphragms and that can be used in small places ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, to include being semiconductor strain gauge die having a thickness less than 100 micrometer as Bly et al. ‘114 teaches that this would aid in utilizing ultra-miniature pressure sensors that could be used in small places.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Hyde et al. ‘876 (US Pub No. 2017/0164876 – previously cited).
Regarding claims 6 and 7, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge sensors are located on or embedded in a flexible organic substrate material; and wherein the strain gauge sensors are attachable on a first side or a second side of the flexible organic substrate material, wherein the first side is opposite the second side and wherein the first side is disposed on a surface.
Hyde et al. ‘876 teaches that attachment surface 103 may be the skin of a user, other organs, bone, muscle tissue, heart, lungs, etc. (Fig. 1B and [0066]). [0069] also mentions that cells 120 may contain sensors such as accelerometers, inclinometers, magnetometers, or gyroscopes. Cells 120 are found in electronics layer 107, which is on the other side of barrier layer 109, which can be can be an elastomer or polymer suited for use in contact with organic tissue. In some embodiments, the barrier layer 109 is a bio compatible or otherwise inert material. In some embodiments, barrier layer 109 may have a low elastic modulus, e.g., one which is significantly lower (e.g., less than half) of the elastic modulus of attachment surface 103 ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, to include being located on or embedded in a flexible organic substrate material and being attachanble on a first side or a second side of the flexible organic substrate material, wherein the first side is opposite the second side and wherein the first side is disposed on a surface of the body of the entity as Hyde et al. ‘876 teaches this will aid in this will aid in attaching an electronics assembly or layer to a body of a user ([0065]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, further in view of Ransbury et al. ‘789 (US Pub No. 2018/0317789 – previously cited).
Regarding claim 10, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a machine learning component that learns an optimal placement location of the one or more sensors based on an examination of the vibration data of entities with fingernail sensors.
Ransbury et al. ‘789 teaches when the patient holds a medical monitoring device, or where the wearable mechanism is adjustable, the medical monitoring device can analyze the quality of the received signals (with respect to noise) and if non -optimal, the medical monitoring device can give audible, visual signal information, or other feedback information back to the patient or physician to adjust the sensor position. In addition, the medical monitoring device can detect movement of the device and further enhance the optimization of sensor placement ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 1, to include for a machine learning component that learns an optimal placement location of the one or more sensors based on an examination of the vibration data of entities with fingernail sensors as Ransbury et al. ‘789 teaches this will aid in enhancing the optimization of sensor placement ([0029]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Connor ‘798 (US Pub No. 2016/0313798 – previously cited).
Regarding claim 13, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein at least one of the one or more sensors are two or more sensors adapted to be is positioned in a region between one third and one half of a length of the nail plate in a linear arrangement to sensor pressure on a finger associated with nail plate of the entity.
Connor ‘798 teaches the motion of an inertial motion senor which is attached to a finger nail can be analyzed in order to estimate the bending motion of a proximal interphalangeal joint, a distal interphalangeal joint, and/or a meta-carpophalageal joint. When there is only one motion measurement location on a finger, a single sensor on a distal phalanx (as in this device) can provide more accurate estimation of the movement of the entire finger than is possible with a single sensor on a proximal phalanx (as with a conventionally-located finger ring). Even though there is only one motion measurement location on a finger (i.e. on the finger nail), knowledge of joint biomechanics can be used to extrapolate the most-likely angles of all three finger joints and the most-likely positions of all three finger bones ([0145]). The inertial motion sensor can be an accelerometer, gyroscope, or inclinometer ([0199]).
Applicant has failed to recite criticality of the amount of sensors used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors to be two or more sensors as the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 VI. B. Duplication of Parts).
It would have been obvious to try positioning the one or more sensors in a region between one third and one half of a length of the nail plate as it would merely be choosing from a finite number of identified, predictable solutions (sampling frequency is equal to, less than, or greater than the sampling frequency of the cardiac potential waveform), with a reasonable expectation of success. Furthermore, it would have been obvious, through routine experimentation, to determine the optimal position of the one or more sensors. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Baker ‘622 (US Pub No. 2008/0058622 – previously cited).
Regarding claim 15, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors comprise a light source and a photodetector adapted to be attached on a side of the nail plate or on opposite sides of the fingernail or the toenail to detect blood oxygen level.
	Baker ‘622 teaches an emitter 16 and a detector 18 of a sensor 10B that are positioned to be on a fingertip ([0039], [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al., as applied to claim 2,to include a light source and a photodetector adapted to be attached on a side of the nail plate or on opposite sides of the fingernail or the toenail as Baker ‘622 teaches that this will aid in measuring oxygen saturation of the patient’s arterial blood ([0050]). Furthermore, applying a known technique to a known device ready for improvement would yield predictable results.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Teji ‘152 (US Pub  No. 2018/0353152) further in view of Tsuji et al. ‘060.
Regarding claim 16, Giuffrida et al. ‘666 teaches a computer-implemented method (Abstract), comprising:
obtaining, by a system operatively coupled to a processor (Fig. 4 microprocessor 70 and [0062]), using a plurality of sensors, measurements of vibration of an entity generating vibration data ([0018], [0020]; It is interpreted that motion data measured by the first sensor is vibration data.).
Giuffrida et al. ’666 teaches all of the elements of the current invention as mentioned above except for wherein at least one of the plurality of sensors are provided on a nail plate of the entity.
Smith ‘784 teaches sensors that observe tremor and bradykinesia. These sensors would be placed on the nail of the subject’s thumb and on the nail of the subject’s index finger (Fig. 5 sensors 2, 4 and [0025], [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sensors of Giuffrida et al. ‘666 to include being on a nail plate as Smith ‘784 teaches observing tremors can be obtained by attaching sensors to hands, which is the most useful data ([0025]).
Giuffrida et al. ’666 in view of Smith ‘784 teaches all of the elements of the current invention as mentioned above except for:
integrating and synchronizing, by the system, the vibration data with other physiological data detected from a body of the entity from one or more devices to form integrated physiological data; and
determining, by the system, one or more medical disorders of the entity based on the integrated physiological data and is performed employing machine learning.
Reinertsen et al. teaches uses physiological, behavioral, and psychological changes to determine neuropsychiatric illness such as stress and depression, bipolar disorder, schizophrenia, post traumatic stress disorder, Alzheimer’s disease, and Parkinson’s disease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Giuffrida et al. ‘666 in view of Smith ‘784 to include an integration component and a data processing component as Reinertsen et al. teaches that this will aid in determining neurophysiological assessment, such as an epilepsy event (Abstract).
Table 1 shows that accelerometry and heart rate (HR) can be used to determine different neurological illnesses. Reinsertsen et al. also teaches that PPG can be used to assess HR via optical measurements of changes in blood volume and has become a popular sensing technique in wearable devices such as fitness bracelets (Page 17 4. Holter monitoring 2nd paragraph). There are different studies that classify illness status, or estimate scores from neurological and psychiatric surveys, scales, and questionnaires, which are summarized in Table B1 (Page 2 last paragraph). The second to last paragraph on page 2 also recites that different machine learning algorithms or classifiers that are performed on a computer can be used to output disease phenotype or questionnaire score.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giuffrida et al. ’666 in view of Smith ‘784 to include an integration component and a data processing component as Reinertsen et al. teaches that this will aid in using machine learning algorithms to classify outputs such as disease phenotype or questionnaire score for neurological illnesses (Page 2 second to last paragraph).
Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. teaches all of the elements of the current invention as mentioned above except for wherein at least one of the plurality of sensors are located on a flexible substrate in an X shape, wherein the plurality of sensors are positioned on or near ends of the X shape.
Teji ‘152 teaches a vibration, or sound, detection apparatus 210 having a flexible material layer 219A (Fig. 6 and [0044]) in an X shape. Sensors 111 are positioned on the ends of the X shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. to be located on a flexible substrate in an X shape as Teji ‘152 teaches that that the array of sensors is an example of innumerable variations of array configurations which are available ([0044]). 
Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Teji ‘152 teaches all of the elements of the current invention as mentioned above except for wherein the plurality of sensors are strain gauges.
Tsuji et al. ‘060 teaches that a strain gauge or an accelerometer can be used to obtain another complementary movement waveform if at least one movement waveform is previously measured by using the strain gauge or the accelerometer ([0059]). These sensors are configured to be on a user’s nails (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strain gauge of Tsuji et al. ‘060 for the accelerometers of Giuffrida et al. ‘666 as Tsuji et al. ‘060 teaches either a strain gauge or an accelerometer may be used to obtain movement waveforms ([0059]). Furthermore, simple substitution of one known element for another would obtain predictable results.
Regarding claim 17, Giuffrida et al. ‘666 teaches amplifying, by the system, the vibration data from the one or more sensors (Fig. 2c amplifier 44 and [0060]).
Regarding claim 18, Giuffrida et al. ‘666 teaches receiving, by the system, digital signals from the one or more devices (Fig. 6 transceiver unit 537, 538, receiver unit 542, monitor 544 and [0064]).
Regarding claim 19, Giuffrida et al. ‘666 teaches receiving, by the system, power via a wireless power transfer mechanism ([0062], [0069]), and coordinating the integrated physiological data with other sensors or devices in a location at which the entity is located or in a second location remote from the location at which the entity is located (Fig. 6 monitor 544 and [0064]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. further in view of Baker ‘622 (US Pub No. 2008/0058622 – previously cited).
Regarding claim 20, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. teaches all of the elements of the current invention as mentioned above (see 35 U.S.C. 103 rejection for claim 1) except for control, by the processor, a light emitting diode to transmit different light wavelengths through the finger of the entity; and determine, by the processor, measured non-absorbed ones of the different light wavelengths reflected by or transmitted through a finger of the entity and received at a detector along with vibration data.
	Baker ‘622 teaches an emitter 16 and a detector 18 of a sensor 10B that are positioned to be on a fingertip. Emitter 16 may be one or more light emitting diodes ([0039], [0050]). One of ordinary skill would understand that a generic detector of a pulse oximeter will measure the amount of light absorbed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor  of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Reinertsen et al. to include a light source and a photodetector as Baker ‘622 teaches that this will aid in measuring oxygen saturation of the patient’s arterial blood ([0050]). Furthermore, applying a known technique to a known device ready for improvement would yield predictable results.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding the 35 U.S.C. 101 rejection, Ms. Ritcherson has indicated in the interview held on 22 August 2022 that she has amended the claims to determine which amendments would aid in overcoming the 35 U.S.C. 101 rejection. The independent claims have been amended. However, claims 1 and 20 were amended to add more to the abstract idea as there are still generic computer components that are used to perform the abstract idea. There was also no recitation of how determining the one or more disorders would effect a change. Thus, the amendments to claims 1 and 20 do not overcome the 35 U.S.C. 101 rejection. Claim 16 was amended to include the sensors in an X shape which is a specific configuration that would aid in overcoming the 35 U.S.C. 101 rejection. The Examiner believes that the subject matter of claim 14 would overcome the 35 U.S.C. 101 rejection, as the configuration of the sensors mentioned in claim 14 is not well-understood, routine, and conventional.
Applicant argues that the amendments overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as there is still no output that would effect a change to claims 1 and 20. The claims merely determine whether or not the user has a medical disorder. Furthermore, the structural elements used to perform the abstract idea in claims 1, 16, and 20 are generic. The addition of “performed employing artificial intelligence” does not overcome the 35 U.S.C. 101 rejection because the use of “artificial intelligence” implies that there is a mathematical equation used. Each step in claims 1, 16, and 20 could still be performed either mentally or by hand as there is no specificity to each step. However, Examiner notes that claim 14 provides specific structure that would overcome the 35 U.S.C. 101 rejection.
Applicant argues that the amendments overcome the 35 U.S.C. 103 rejection. Examiner respectfully disagrees, as the previously cited art teaches the newly amended claims. It was also found that Teji ‘152 teaches a flexible substrate in an X shape as mentioned in claim 16. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 103 rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791